Case: 4:12-cr-00366-JAR Doc. #: 330 Filed: 08/06/20 Page: 1 of 2 PageID #: 1400




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
      Plaintiff,                                  )
                                                  )
 v.                                               )    No. 4:12-CR-006366 JAR
                                                  )
 ERIC DONABY,                                     )
                                                  )
      Defendant.                                  )


              UNITED STATES’ MOTION FOR LEAVE TO FILE DOCUMENT
                          IN EXCESS OF FIFTEEN PAGES

         COMES NOW, the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Kenneth R. Tihen,

Assistant United States Attorney for said District, and respectfully requests leave to file the

Government’s Response to Defendant’s Motion for Compassionate Release in excess of the

ordinary 15-page limit for a pleading as required in Local Rule 4.01(D). Said response is 18-pages

in length. The government believes said response is needed to adequately respond to defendant’s

motion.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                       /s/ Kenneth R. Tihen
                                                      KENNETH R. TIHEN, #37325MO
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
                                                      Kenneth.tihen@usdoj.gov
Case: 4:12-cr-00366-JAR Doc. #: 330 Filed: 08/06/20 Page: 2 of 2 PageID #: 1401




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.


                                                      /s/ Kenneth R. Tihen
                                                     KENNETH R. TIHEN, #37325MO
                                                     Assistant United States Attorney
